PER CURIAM.
We affirm Mr. McDonald’s convictions and sentences for trespass, burglary, and petit theft. Because the trial court erred in failing to give Mr. McDonald notice that he could object to the amount of the public defender’s fee, on remand Mr. McDonald shall have thirty days front the date of mandate in which to file objections to the amount of the lien. See Smith v. State, 694 So.2d 838 (Fla. 2d DCA1997).
Affirmed and remanded with directions.
ALTENBERND, A.C.J., and FULMER and QUINCE, JJ., concur.